Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 1 of 40            PageID #: 415




                        UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


HISTORIC BRIDGE FOUNDATION,         )
FRIENDS OF THE FRANK J. WOOD        )
BRIDGE, and NATIONAL TRUST          )
FOR HISTORIC PRESERVATION           )
IN THE UNITED STATES,               )
                                    )
          Plaintiffs,               )
                                    )
     v.                             )                        2:19-CV-408-LEW
                                    )
ELAINE CHAO, SECRETARY OF           )
THE UNITED STATES DEPARTMENT        )
OF TRANSPORTATION, NICOLE HASEN, )
ADMINISTRATOR OF THE FEDERAL        )
HIGHWAY ADMINISTRATION, TODD        )
JORGENSEN, ADMINISTRATOR OF THE )
FEDERAL HIGHWAY ADMINISTRATION, )
MAINE DIVISION, and BRUCE VAN NOTE, )
COMMISSIONER OF THE MAINE           )
DEPARTMENT OF TRANSPORTATION,       )
                                    )
          Defendants                )


              ORDER ON MOTIONS FOR SUMMARY JUDGMENT
                   ON THE ADMINISTRATIVE RECORD

      The Frank J. Wood Bridge, a through-truss bridge erected in 1932 to span the

Androscoggin River between Brunswick and Topsham, has seen better days. In 2015, the

Maine Department of Transportation (“DOT”) began a process to consider alternatives,

two of which involved rehabilitation of the existing bridge and two of which involved its

removal and replacement with a girder bridge. At the conclusion of the administrative
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 2 of 40                 PageID #: 416




review process, DOT in consultation with the Federal Highway Administration (“FHWA”)

issued an administrative decision to build a new bridge on a curved alignment adjacent to

the existing bridge, relying on the Frank J. Wood Bridge to continue carrying Route 201

traffic during the build cycle, and to decommission and remove the Frank J. Wood Bridge

once traffic can be routed over the new bridge.

       In this civil action, the Historic Bridge Foundation, Friends of the Frank J. Wood

Bridge, and the National Trust for Historic Preservation in the United States (collectively

“Plaintiffs”) request judicial review under the Administrative Procedures Act. They

contend the administrative decision is arbitrary and capricious, an abuse of discretion, or

otherwise violative of standards made applicable to the administrative review process

under Section 4(f) of the Department of Transportation Act and the National

Environmental Policy Act. The matter is before the Court for final disposition on motions

for summary judgment on the administrative record.

                                     BACKGROUND

       The municipalities of Brunswick and Topsham are divided by the Androscoggin

River. Although there are other river crossings to the east (a bypass route) and west (I-295),

the Frank J. Wood Bridge is a particularly important vehicular and pedestrian connection

because it carries U.S. Route 201 over the River and ties the heart of these communities

together. Structurally, the Bridge is an 805‐foot long, three-span, steel through‐truss bridge

supported by concrete abutments at either end and two interstitial concrete piers. AR 1637,

# 37047. The Androscoggin Power Company built the Bridge in 1932 to carry interurban



                                              2
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 3 of 40                          PageID #: 417




rail traffic. 1 However, the sun soon set on that mode of transportation due to competition

from the growing network of state and federal highways. Consequently, the FJW Bridge

left the privately maintained rail system and joined the inventory of bridges owned by

government and financed by taxpayers.

        Although the Bridge was perhaps well-suited to the vehicular and non-vehicular

traffic of its early days, the Bridge’s design is not ideal for modern traffic. The challenges

are most pronounced for bicyclists, who must negotiate a cramped causeway carrying some

19,000 vehicles daily, and for pedestrians who come to the bridge from the east side of the

roadway and need to cross the busy highway to access the solitary pedestrian causeway on

the west side. The Bridge is also a “fracture-critical” structure, meaning it was designed

with steel structural members in tension, without structural redundancy, such that the

failure of a structural member likely would cause collapse. Because the Bridge is fracture

critical, and because it and its substructure of abutments and piers are 90 years old, more

detailed biennial inspections are required. This is a function, in part, of the wear and tear

of 90 years of traffic. It is also a function of 90 years of exposure to the elements, which

have caused major accelerating corrosion in the structural steel beneath the roadway and

the distinctive truss superstructure, 2 as well as issues with abutments and piers built with


1
  Readers interested in the interurban rail period in Maine may learn more by reading Osmond Richard
Cummings’ A History of the Finest Electric Interurban Railway to run in the State of Maine: the Portland-
Lewiston Interurban, published in 1956 by the Connecticut Valley Chapter of the National Railway
Historical Society in volume 10 of their Transportation publication, now preserved and made available to
the public by the Bangor Public Library through a digital commons special collection, at
https://digicom.bpl.lib.me.us/cgi/viewcontent.cgi?article=1042&context=books pubs.
2
 In response to the 2007 bridge collapse in Minneapolis, Minnesota, the National Transportation Safety
Board issued a series of recommendations to the FHWA and the American Association of State Highway
                                                   3
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 4 of 40                               PageID #: 418




1930s materials and techniques. Given the current condition of the FJW Bridge, DOT has

imposed a 25-ton weight restriction, down from 50 tons. AR 399, # 13113. AR 1637, #

37048; AR 1639, ## 37160, 37231-55.

        In August 2007, Governor John Baldacci issued an executive order directing the

DOT to review existing Maine bridge inspections and programming. Following the review

process, DOT issued a report titled Keeping Our Bridges Safe (“KOBS Report”), published

in 2007. The KOBS Report identified forty-four fracture-critical bridges in Maine, Frank

J. Wood Bridge being but one. Since 2007, eleven of these bridges have been replaced. AR

34.

        In 2014, the DOT Commissioner directed DOT’s Chief Engineer to reconvene a

team of bridge experts to assess DOT’s progress towards the goals outlined in the KOBS

Report. The team, comprised of public and private engineers, consultants, bridge

contractors, and University of Maine engineering faculty, produced an updated KOBS

Report in 2014. AR 1637, ## 37071-72; AR 1645.

        In 2015, DOT instituted a Bridge Improvement Project for the FJW Bridge. The

Project assessed the feasibility of a range of alternatives to address the Bridge’s condition,

from rehabilitation to full replacement. Meanwhile, in April and May 2017, DOT

completed temporary repairs to address the Bridge’s most critical need for addition of steel

in parts of the floor system and the repair or replacement of missing and deteriorated rivets.




and Transportation Officials, which included the recommendation that transportation departments take care
to “assess the truss bridges in their inventories to identify locations where visual inspections may not detect
gusset plate corrosion.” AR 1637, # 37071.
                                                      4
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 5 of 40                   PageID #: 419




AR 1214, ## 29124-65; AR 1637, # 37048. The Bridge Improvement Project contemplates

improvements to address poor structural conditions and load capacity issues on the Bridge

and mobility and safety concerns for pedestrians and bicycles. Because of the age of the

Bridge, and the large number of heavy loading cycles it has already experienced, “steel

fatigue concerns on critical tension members need to be addressed to continue to carry

heavy truck traffic on the existing truss.” AR 1637, # 37049.

       From 2015 to 2018, FHWA and DOT (collectively “the Agencies”) consulted with

various individuals and groups in a so-called “section 106 process,” a reference to the

review process associated with the Department of Transportation Act’s concern for federal

project approval and oversight for projects receiving federal funding, 23 U.S.C. § 106, and

conditions placed on access to federal funding under the National Historic Preservation

Act, 54 U.S.C. § 306108. The consulting parties included Plaintiff Friends of the Frank J.

Wood Bridge, one of its attorneys, Plaintiff Historic Bridge Foundation, and officials,

businesses, and residents from Brunswick and Topsham. AR 1643, # 37621-23. The

Agencies held section 106 consulting party meetings on July 11, 2016, August 18, 2016,

and October 27, 2016, to discuss and receive comments about the section 106 area of

potential effects and historical properties, and to evaluate the effects on historical properties

for each proposed project alternative.

       Alternatives 1 and 2 both propose construction of a new bridge, the difference being

that the Alternative 1 bridge would be constructed where the FJW Bridge now stands,

whereas the Alternative 2 bridge would be constructed on a curved alignment just upstream

of the FJW Bridge. Both replacement alternatives include five-foot bicycle lanes and wider

                                               5
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 6 of 40                                PageID #: 420




pedestrian walkways on both sides of the bridge. Between these two alternatives, the

Agencies prefer Alternative 2 because it permits the public to continue using the FJW

Bridge during construction of the new bridge, a substantial cost savings.

          Alternatives 3 and 4 involve different approaches to rehabilitating the FJW Bridge.

Alternative 3 proposed to rehabilitate the Bridge but leave the one-sided pedestrian

walkway design as is. Alternative 4 is akin to Alternative 3, except a second pedestrian

walkway would be added to the east side of the Bridge. All rehabilitation alternatives would

improve the width of the shoulders or bicycles lanes by making them four feet wide. Of

the rehabilitation alternatives, Plaintiffs prefer Alternative 3 because the addition of

another walkway is at odds with their historical preservation objective.

          In February 2017, the Agencies distributed a draft section 106 determination of

effect on historic properties for each project alternative, providing copies to the consulting

parties and the State Historic Preservation Office (“HPO”), 3 and making the draft available

for public review and comment. The Agencies then accepted, reviewed and considered

comments on the draft. In March 2017, the HPO concurred with the determination of the

effect on historic properties for each project alternative. The Agencies held a public

meeting on April 5, 2017 and continued to accept public comment through April 19, 2017.

After further discussion, in November 2018, FHWA, DOT, the HPO, the Advisory Council




3
    In Maine, the state historic planning office is the Maine Historic Planning Commission.


                                                      6
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 7 of 40                                 PageID #: 421




on Historic Preservation, and some of the consulting parties entered into a memorandum

of agreement concerning historical properties. AR 1637, # 37063; AR 1643, # 37606-31. 4

        The Agencies considered the project alternatives in terms of each alternative’s

ability to address the purpose and needs of the Project, a schema of which is present in the

record in the so-called Matrix of Alternatives Investigated. AR 1638, ## 37150-55. The

Agencies revised and expanded the Matrix based on input from the public and the Section

106 Consulting Parties (including Plaintiffs). AR 1637, # 37050.

        Early in the process (2016-17), the Agencies hired a consulting engineering and

design firm, T.Y. Lin International, to prepare a Preliminary Design Report (“PDR”) to

document general project information, conceptual designs, and corresponding cost

estimates. Id., ## 37074-75. T.Y. Lin’s PDR also incorporated preliminary plans and other

information gathered during the preliminary data gathering stage. The Agencies circulated

drafts in June and September 2016. AR 291 (cost estimates as of 05/31/16); AR 374

(estimates as of 06/16/16); AR 486 (estimates as of 09/22/16). T.Y. Lin issued its final

PDR in September 2017. “Final PDR,” Appendix 2 to the Environmental Assessment and

Final Evaluation, AR 1639, ## 37514-34. See also AR 980.



4
  In addition to considering impacts imposed on historical properties, the Agencies were required to consider
environmental impacts associated with the project alternatives. In this regard, they consulted with federal
and state natural resource agencies, including the National Marine Fisheries Service, the U.S Army Corps
of Engineers, and the Maine Department of Marine Resources. In a Biological Opinion dated March 30,
2018, the Fisheries Service concluded that Alternative 2 (FHWA’s and Maine DOT’s preferred alternative)
is likely to adversely affect, but not likely to adversely modify or destroy, critical Atlantic sturgeon habitat,
and may affect, but is not likely to adversely affect, Atlantic sturgeon, endangered shortnose sturgeon,
endangered Atlantic salmon, or critical habitat designated for Atlantic salmon. AR 1637, ## 37054-55.
Although Plaintiffs case is based in part on the National Environmental Policy Act, they are not challenging
the environmental assessment component of the administrative decision based on any alleged shortcoming
in the discussion of impacts to marine species.
                                                       7
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 8 of 40                PageID #: 422




       Appendix H of the Final PDR contains itemized cost estimates for each alternative

and culminates in two alternative methods for estimating the total cost of each alternative:

a “service life” method and a “life cycle cost analysis” method. AR 1637, ## 37071-78,

37108-111; AR 1639, # 37185; AR 1644, ## 37919-21, 37928-41. The life cycle cost

analysis (“LCCA”) is an economic analysis tool often used to compare the cost-

effectiveness of competing transportation project alternatives. AR 1637, # 37109. LCCA

totals all estimated bridge costs throughout the expected life of each alternative, but then

translates the sum of the life-cycle costs to current dollar equivalents by using an annual

discount rate to arrive at a “present value”. Id.; AR 1639, # 37185; AR 1644, # 37921. The

efficacy of the LCCA method is based, in part, on an assumption that state transportation

agencies will be able to recognize the need to plan for the payment of future work. AR

1637, # 37109. Another useful attribute of the LCCA is that it can be used to demonstrate

how more expensive design alternatives with longer life cycles can save money in the long

run when compared with less expensive fixes with shorter life cycles.

       Used as intended, the LCCA may serve as a tool to ensure pragmatic investment in

the best long-term alternative. Here, however, Plaintiffs advocate adherence to the LCCA

because the LCCA makes the rehabilitation option appear less profligate from a financial

standpoint. The Agencies, on the other hand, agreed that the LCCA should be reported and

considered, but reasoned that it should not be determinative of outcome because DOT, like

many state transportation departments, is experiencing a funding crisis and it is not prudent

to assume the LCCA serves the public interest when it is used the way Plaintiffs insist it



                                             8
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 9 of 40                    PageID #: 423




must be used. Id.; AR 1639, # 37185; AR 1644, # 37921. Instead, the Agencies looked at

service life costs as the more meaningful comparator.

       According to the Agencies, service life costs provide the more accurate comparison

of the real costs when considering bridge improvement alternatives. Service life cost

represents the total cost to maintain a structure over its anticipated service life. Service life,

in turn, is defined as the number of years a bridge can be part of the transportation system

with maintenance and repair or rehabilitation before its eventual replacement. The service

life cost includes the cost of initial construction and the cost of future inspection,

maintenance, and rehabilitation. Costs are broken down into required annual costs (e.g.,

inspections and anticipated maintenance) as well as periodic items (e.g., bridge painting,

deck replacements, and structural rehabilitation). These costs are estimated based on the

historical maintenance needs of similar bridge types and historical data on costs. Unlike

LCCA, a service life cost estimate is not discounted to current dollar equivalents. AR 1637,

# 37109; AR 1639, # 37185; AR 1644, # 37921.

       The use of a service life cost estimate is not inconsistent with the Maine Bridge

Design Guide, which explains that:

       The Designer should not rely solely on LCCA. The results from LCCA
       always show deferring costs as the most cost-effective solution. However, it
       is important to consider the additional costs to maintain an old bridge, the
       impact to the traveling public as a result of additional maintenance work,
       risks associated with a deteriorating structure, and availability of funding
       when replacement becomes absolutely necessary. The functionality of the
       bridge is also important. Replacing a bridge to modern standards may
       provide an increased bridge width, new sidewalks, or an improved alignment.

AR 22, # 1709.


                                                9
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 10 of 40                PageID #: 424




       For the Project under review, the Agencies considered and calculated construction

and maintenance costs for each project alternative using both the LCCA and the service

life methods, supplying inputs based primarily on recent bid histories for similar projects.

AR 1637, # 37074-75.

       Among all the alternatives ever proposed was one involving a rehabilitation

approach having a 30 or 35-year service life. AR 1018, #25870. However, during public

meetings in June and July 2016, Plaintiffs pressed for a rehabilitation with a 75-year service

life. AR 298, #11851; AR 352, #12540; AR 1018, #25870; AR 1644, #37922. Because of

this input, the Agencies focused on the 75-year rehabilitation alternatives following a

meeting on July 11, 2016. AR 1644, #37922.

       In February 2018, the Agencies produced the first draft of their Environmental

Assessment and Section 4(f) Evaluation. AR 1167; AR 1637, #37048-49. As part of that

initial drafting process, they considered documents and opinions submitted by Robert

Shulock and JDB Consulting Engineers, Inc. (“JDB Consulting”), plaintiffs’ experts. AR

1238, ## 30194-96; AR 1637, ## 37053-54, 37093-95, 37098-111, 37127-34; AR 1649,

# 38425. The Agencies circulated the draft to the Section 106 Consulting Parties and posted

it on the DOT website for public comment. AR 1637, #37084.

       On February 28, 2019, after reviewing comments to the draft, the Agencies issued

an Environmental Assessment (“EA”) and a Final Section 4(f) Evaluation (“Final

Evaluation”). AR 1637. In the EA, the Agencies addressed, inter alia, the environmental

impacts on natural resources, cultural resources, and social and economic resources in



                                             10
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 11 of 40                             PageID #: 425




accordance with the requirements of the National Environmental Policy Act. 5 Id., ##

37043-37112. In the Final Evaluation, which document the Agencies folded into the

combined document as Section N, the Agencies stated their conclusion that there is no

feasible and prudent alternative to the “use” of the Frank J. Wood Bridge and associated

historical properties and that the anticipated use includes all possible planning to minimize

harm to the associated historical properties. AR 1637, # 37117.

        In support of their finding that the rehabilitation alternatives are not prudent, the

Agencies explained that these alternatives involve “Service Life Costs of extraordinary

magnitude,” citing 23 C.F.R. § 774.17(iv). Id., # 37142. They also faulted the suitability of

the rehabilitation alternatives in terms of addressing the Frank J. Wood Bridge’s load-

capacity and fracture-critical concerns. Id., ## 37119-37120 & n.2. 6 By the Agencies’

calculations, the rehabilitation alternative preferred by Plaintiffs (Alternative 3) would cost

an estimated $35.2 million over 75 years. AR 1639, # 37179. The Agencies also anticipated

that painting requirements over the lifetime of the Bridge would require extended traffic




5
 In March 2019, the Agencies issued a separate NEPA document in which they stated their finding that the
preferred replacement alternative will have no significant impact to the human environment and that a more
elaborate environmental impact statement is not required. U.S. Dep’t of Transp. and Federal Highway
Admin., Finding of No Significant Impact, Frank J. Wood Bridge Project (Mar. 12, 2019), AR 1655,
# 38861.
6
  The Agencies also discussed the desire to find a solution for pedestrian and bicyclist mobility issues.
However, it is possible to improve conditions for pedestrians and cyclists with a rehabilitation project that
fully decks the area between the truss uprights and adds a sidewalk on the east side of the bridge, though
the resulting travel lane for cyclists would still be sub-optimal. Appendix 2, AR 1639, # 37171. In any
event, the Agencies have not cited pedestrian and bicyclist mobility as a significant enough issue on its own
to render a rehabilitation alternative imprudent or infeasible.


                                                    11
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 12 of 40                  PageID #: 426




interruptions. Also, they noted that the Bridge would retain a fracture-critical design. AR

1638, ##37150-55.

       In comparison, the Agencies concluded that Alternative 2 would have lower cost

(half as much with a longer service life), lower risk in terms of unanticipated costs, and

easier long-term inspection and maintenance processes without any major ongoing

maintenance burdens. AR 1638, ## 37150-55. According to the Agencies, a new steel

girder bridge is not only less expensive than alternative bridge types for the range of spans

needed for this Androscoggin River crossing, but also more capable of enduring the

elements because of metalized girders, corrosion-resistant reinforcing bar, and high-

performance membrane waterproofing. AR 1639, ## 37170-71. “The primary anticipated

maintenance would be to mill and resurface the asphalt wearing surface at regular intervals

and to paint the girders.” AR 1639, # 37171.

       Table 5 in the Final Section 4(f) Evaluation details the estimated service life costs

of Alternatives 1, 2, 3, and 4. AR 1637, ##37076, 37141. Several disputed cost items

contribute to the high cost of Plaintiffs’ preferred Alternative 3 and, according to Plaintiffs,

mask the real cost of the Agencies’ preferred Alternative 2. These disputed cost items will

be considered further in the discussion.

                                       DISCUSSION

       The final administrative decisions set forth the Agencies’ findings concerning the

National Environmental Policy Act (“NEPA”), Section 4(f) of the Department of

Transportation Act, and the National Historic Preservation Act. In this case, Plaintiffs press

claims for judicial review of the NEPA and Section 4(f) findings. Each statute supplies a

                                              12
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 13 of 40               PageID #: 427




set of standards to be used by the agency when it evaluates impacts on the interests the

statute is designed to protect, and my review of the agency’s handling of these standards is

deferential in keeping with the Administrative Procedures Act (“APA”).

         When conducting APA review, I will uphold administrative findings of fact

provided they are supported by “substantial evidence,” meaning the kind of evidence a

reasonable mind would accept as adequate to support a conclusion. Safeguarding the

Historic Hanscom Area’s Irreplaceable Res., Inc. v. Federal Aviation Admin., 651 F.3d

202, 207 (1st Cir. 2011). I will not set aside an administrative judgment unless it is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” Id.

(quoting 5 U.S.C. § 706(2)(A)). “Agency action fails under this standard ‘if the agency

relied on improper factors, failed to consider pertinent aspects of the problem, offered a

rationale contradicting the evidence before it, or reached a conclusion so implausible that

it cannot be attributed to a difference of opinion or the application of agency expertise.’”

Id. (quoting Associated Fisheries of Me., Inc. v. Daley, 127 F.3d 104, 109 (1st Cir. 1997)).

Furthermore, under ordinary circumstances an agency is “entitled to use any reasonable

methodology to arrive at a decision.” Town of Marshfield v. F.A.A., 552 F.3d 1, 4 (1st Cir.

2008).

A.       NATIONAL ENVIRONMENTAL POLICY ACT

         The National Environmental Policy Act, 42 U.S.C. §§ 4331 et seq., requires federal

agencies to take a hard look at environmental concerns before funding development

projects or authorizing or permitting components of development projects. Kleppe v. Sierra



                                             13
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 14 of 40                  PageID #: 428




Club, 427 U.S. 390, 410 n.21 (1976). Here, because the Bridge Improvement Project relies

on federal funding, it is undisputed that it is subject to the NEPA review process.

       NEPA itemizes several expectations about what the environmental review process

should look like and the kind of data that should be considered. 42 U.S.C. § 4332(2). Most

germane to this litigation is the statutory expectation that the reviewing agency will prepare

a detailed environmental impact statement (“EIS”) whenever the project in question is a

“major Federal action[] significantly affecting the quality of the human environment.” Id.

§ 4332(2)(C). If it is not obvious that the project will significantly affect the quality of the

human environment, the agency will, typically, conduct an environmental assessment

(“EA”) and produce a document that memorializes its assessment of, inter alia, the

significance question. If the agency’s assessment concludes with a finding of no significant

impact (“FONSI”), then the agency will authorize the project without conducting the more

elaborate EIS. E.g., Sierra Club v. Marsh, 769 F.2d 868, 875 (1st Cir. 1985) (“The purpose

of an EA is simply to help the agencies decide if an EIS is needed.”).

       These requirements are “designed to promote human welfare by alerting

governmental actors to the effect of their proposed actions on the physical environment.”

Metro. Edison Co. v. People Against Nuclear Energy, 460 U.S. 766, 772 (1983). NEPA

“‘places upon an agency the obligation to consider every significant aspect of the

environmental impact of a proposed action’ and to ‘ensure[] that the agency will inform

the public that it has indeed considered environmental concerns in its decision-making

process.’” Mayaguezanos por la Salud y el Ambiente v. United States, 198 F.3d 297, 300

(1st Cir. 1999) (quoting Baltimore Gas & Elec. Co. v. Natural Resources Defense Council,

                                              14
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 15 of 40               PageID #: 429




Inc., 462 U.S. 87, 97 (1983)). However, these requirements “are procedural in nature and

are not intended to dictate any particular substantive outcome.” Safeguarding the Historic

Hanscom Area’s Irreplaceable Res., Inc. v. F.A.A., 651 F.3d 202, 217 (1st Cir. 2011)

(emphasis added). In effect, NEPA is agnostic concerning the detrimental impact of federal

action but requires that an agency produce an EIS when the circumstances call for one.

       My NEPA discussion begins with the baseline assumption that an EA was adequate

for NEPA purposes. I, therefore, address first whether the EA is critically deficient in some

respect that would warrant a remand before reaching the dispute about the alleged need for

an EIS. In my view, based on Plaintiffs’ arguments, this entails the following sequence of

analysis: (1) whether the EA adequately addresses alternatives for purposes of

§ 4332(2)(E); (2) whether an EIS is required based on controversy in the record; and (3)

whether an EIS is required given that it is understood by all that the project will result in

adverse impacts to historical preservation interests.

       1.     Does the Final EA adequately address project alternatives for
              purposes of 42 U.S.C. § 4332(2)(E)?

       NEPA § 4332(2)(E) sets the expectation that an agency will “study, develop, and

describe appropriate alternatives to recommended courses of action in any proposal which

involves unresolved conflicts concerning alternative uses of available resources.” Plaintiffs

argue the FHWA failed in this regard because it did not consider “the less costly alternative

of rehabilitating the historic Bridge for 35-year service life, which would have fully

satisfied the purpose and need for the project … and would have also been the least costly

alternative.” Plaintiffs’ Mem. at 30 (ECF No. 35-1).


                                             15
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 16 of 40                      PageID #: 430




       Plaintiffs’ argument is not persuasive from a NEPA perspective. 7 The EA quite

clearly reflects that the review process was focused on studying, developing, and

describing competing alternatives. Moreover, the expansive administrative record reveals

that the review process included consideration of a 35-year life extension for the Frank J.

Wood Bridge. Although T.Y. Lin at one point in the process described the alternative as

“cost effective” (AR 173, Bates 9691), NEPA does not compel an agency to select

restoration over replacement. Moreover, the FHWA’s acknowledgement of the alternative

in its draft EA and subsequent explanation for rejection of the alternative in its final EA

served the public notice and related process interests NEPA is designed to serve. From the

NEPA standpoint, Plaintiffs fail to demonstrate that the FHWA’s handling of the 35-year

alternative was arbitrary or capricious, and abuse of discretion, or otherwise violative of

NEPA.

       2.      Is an EIS required based on controversy in the Record?

       The lead NEPA regulatory body is the Council on Environmental Quality (“CEQ”).

Its regulations state that an agency should consider the “context and intensity” of proposed

action when deciding whether to produce an EIS. 40 C.F.R. § 1508.27 (2018). In relation

to intensity, the CEQ advises agencies to consider “[t]he degree to which the effects on the

quality of the human environment are likely to be highly controversial.” Id. C.F.R. §

1508.27(b)(4). In addition, the CEQ regulations state that an agency must make available

to the public “environmental information” that is “of high quality,” recognizing that


7
 Plaintiffs’ argument also raises a concern under the Department of Transportation Act, which will be
addressed separately.
                                                 16
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 17 of 40                  PageID #: 431




“[a]ccurate scientific analysis, expert agency comments, and public scrutiny are essential

to implementing NEPA.” 40 C.F.R. § 1500.1(b) (2018).

       Plaintiffs argue that the EA was inadequate and that an EIS is compelled by the fact

that they have raised a controversy about the accuracy of the cost of different bridge

alternatives. Plaintiffs’ Mem. at 34. Of course, if Plaintiffs can prove that the cost estimates

do not support the ultimate determination that rehabilitation involves extraordinary cost,

then they will have advanced their APA challenge to relevant administrative fact finding,

including for the purposes of NEPA. However, from the NEPA procedural perspective,

the cost controversy does not tend to demonstrate the inadequacy of an EA. A NEPA

“controversy” is one related to the intensity of an environmental impact. Controversy about

cost estimates is a different concern. The relative intensity of the environmental impact of

bridge replacement is the same regardless of the accuracy of cost estimates. Thus, although

I recognize that the estimates are important to my review and that a lack of substantial

evidentiary support for the administrative decision would call for vacatur and remand of

both the NEPA EA and the Section 4(f) Final Evaluation, it would not necessarily follow

that the Agencies could not rectify any shortcoming in the record through supplemental

EA proceedings rather than by preparing an EIS. In any event, for reasons that will be

related in the Section 4(f) discussion, substantial evidence supports the Agencies’ final

administrative decision.




                                              17
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 18 of 40              PageID #: 432




       3.     Does the EA permissibly end with a FONSI where it is understood that
              the project will impose adverse impacts on historical properties,
              including replacement of the Frank J. Wood Bridge?

       NEPA calls for production of an EIS when a project “will or may” result in

significant environmental impacts. 42 U.S.C. § 4332(2)(C); 40 C.F.R. § 1508.3 (1978)

(defining “affecting” as “will or may have an effect on”) (superseded effective Sept. 14,

2020). Additionally, one of the important interests Congress sought to protect with NEPA

is the interest in “preserv[ing] important historic, cultural, and natural aspects of our

national heritage.” 42 U.S.C. § 4331(b)(4). This begs the question whether a project that

proposes the demolition of a historic bridge in a historic district will necessarily

“significantly affect the quality of the human environment” and compel the reviewing

agency to produce an EIS for the project. 42 U.S.C. § 4332(2)(C). Intuitively, it would

seem so, but the cases and administrative regulations do not dictate this conclusion.

Instead, because the statutory framework for administrative decision-making about historic

properties, the National Historic Preservation Act (“NHPA”), prescribes procedures

specifically designed to protect historic preservation interests, courts have not compelled

agencies to produce an EIS instead of an EA based merely on the significance of impacts

to historical properties, but have instead considered whether the agencies complied with

the prescribed historic preservation procedures. See, e.g., Irreplaceable Res., supra

(upholding NEPA EA/FONSI where agency otherwise satisfied review standards specific

to the Department of Transportation Act and the NHPA); Coliseum Square Ass’n, Inc. v.

Jackson, 465 F.3d 215, 242 (5th Cir. 2006) (upholding NEPA EA/FONSI despite findings

of adverse impacts to historical properties where agency complied with procedural

                                            18
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 19 of 40               PageID #: 433




requirements of the NHPA (citing, inter alia, 36 C.F.R. § 800.8)). This makes sense given

that NEPA is a procedural statute and mandatory production of an EIS would not advance

the NEPA procedural interest in historic preservation beyond what the other statutes

already dictate in the way of procedure.

       Given the foregoing consideration and given Plaintiffs’ failure to raise any claim of

a shortcoming in the NHPA process, Plaintiffs’ argument about the supposed need for the

Agencies to produce an EIS pursuant to NEPA rings hollow in terms of the historic

preservation interest.

       In summary, vacatur and remand of the EA is not warranted based on NEPA-

specific judicial review related to the adequacy of the administrative process from a

procedural perspective. Such relief would be warranted only if Plaintiffs demonstrate that

the Section 4(f) determination concerning prudential use of historic properties is not

supported by substantial evidence, relies on an irrelevant factor, or is the product of a

defective application of reason. I turn to that concern now.

B.     SECTION 4(f) OF THE DEPARTMENT OF TRANSPORTATION ACT

       The Department of Transportation Act (“DOT Act”) “authorizes federal agencies

dealing with transportation matters to approve projects that entail the use of historically

significant sites.” Safeguarding the Historic Hanscom Area's Irreplaceable Res., Inc. v.

F.A.A., 651 F.3d 202, 207 (1st Cir. 2011) (citing 49 U.S.C. § 303(c)). However, unlike

NEPA, the DOT Act conditions such use by imposing a “substantive mandate,”

Neighborhood Ass’n Of The Back Bay, Inc. v. Fed. Transit Admin., 463 F.3d 50, 64 (1st

Cir. 2006), which mandate is relatively “stringent,” Save Our Heritage, Inc. v. F.A.A., 269

                                            19
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 20 of 40                            PageID #: 434




F.3d 49, 58 (1st Cir. 2001). In other words, the DOT Act imposes standards that can be

utilized to direct outcomes. Specifically, approval of the use of a historically significant

site is permissible if (1) “there is no prudent and feasible alternative to using that land” and

(2) “the program or project includes all possible planning to minimize harm.” 49 U.S.C. §

303(c). “These preconditions apply both when a proposal involves the physical use or

occupation of a protected property thought to be historic and when a proposal involves

indirect (but meaningful) effects on historic venues.” Safeguarding, 651 F.3d at 207-08

(citing Save Our Heritage, Inc. v. FAA, 269 F.3d 49, 58 (1st Cir. 2001)).

        My APA review of the DOT Act Final Evaluation begins with a few givens. First,

it is undisputed that the proposed use of the Frank J. Wood Bridge is subject to review

under the DOT Act. Both the Bridge’s characteristics and its placement in a site with other

historical properties call for this conclusion. 8 Additionally, it is undisputed that every

alternative considered by the Agencies is feasible from an engineering standpoint. Lastly,

nobody contends in this litigation that the appropriate action is “no action”; the dilapidated

condition of the Frank J. Wood Bridge is acknowledged by all. Instead, the issue is whether

the Agencies reasonably concluded that the rehabilitation alternatives are not prudent due

to extraordinary cost.




8
  The Frank J. Wood Bridge is a contributing resource in the Brunswick and Topsham Industrial Historic
District, alongside the Cabot Mill and the Pejepscot Paper Company, which together “represent a localized,
intact industrial area that utilized copious water power to produce goods and provide employment” between
1850 and 1967. Final Eval. at 5, # 37122. In addition, the Bridge “is individually eligible for the National
Register” given that it was constructed for the interurban rail lines connecting Brunswick and Lewiston. Id.
at 6, # 37123.
                                                    20
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 21 of 40                  PageID #: 435




       By regulatory definition, “[a]n alternative is not prudent if it results in additional

construction, maintenance, or operational costs of an extraordinary magnitude.” 23 C.F.R.

§ 774.17(3)(iv). The Agencies rejected the rehabilitation alternatives based on,

predominantly, the price tag associated with the long-term carrying costs of maintaining a

rehabilitated bridge. In their estimation, the costs are extraordinary and therefore not

prudent. Plaintiffs have the burden of demonstrating that the Agencies’ determination in

this regard is not supported by substantial evidence in the record or depends on faulty

reasoning. Save Our Heritage, 269 F.3d at 60; see also 23 C.F.R. § 774.7(a) (“A Section

4(f) evaluation … shall include sufficient supporting documentation to demonstrate why

there is no feasible and prudent avoidance alternative ….”).

       Plaintiffs argue the cost estimates “do not conform” to applicable guidelines “and

are contrary to the viewpoints supplied by numerous experts, including [agency] experts,”

and therefore lack support in the record. Plaintiffs’ Motion at 2. In support of their critique

of the estimates, Plaintiffs present reports from consultants and argue the Agencies owe “a

meaningful response … regarding the inaccuracies in the costs and frequency of specific

life cycle costs attributed to the rehabilitation and replacement alternatives.” Id. at 10.

       The disputes include the finding that extensive improvements are needed to

overcome the load restriction on the existing bridge, the finding that a rehabilitation project

would reasonably call for the erection of a temporary bridge to avoid subjecting the

traveling public to the inconvenience of detours and traffic congestion for a protracted build




                                              21
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 22 of 40                           PageID #: 436




cycle, 9 the expense of painting an elaborate metal truss system that is covered with rust,

increased contingencies associated with the rehabilitation of an aged bridge, and increased

biennial inspection burdens. Similarly, there are other disputed cost items that Plaintiffs

believe should have increased the estimated cost of the replacement bridge alternative. The

discussion of these disputes is divided into two sections. The first discussion section

collects disputes related to the cost for completion of the construction projects. The second

collects disputes related to the cost for long-term maintenance throughout each

alternative’s reasonable life cycle.

         1.     Disputes about the PDR Structural Cost Estimates

         Plaintiffs’ challenges to the PDR Structural Cost Estimates concern the need for a

temporary bridge if the existing bridge is rehabilitated, the cost of a replacement bridge

given the need to construct a work trestle, and certain discrepancies related to cost items.

Plaintiffs also contend the Agencies failed to consider a less ambitious rehabilitation

alternative having a 30 to 35-year life cycle. Id. at 3. I consider the 30 to 35-year alternative

first.

                a.      The 30-to-35-year alternative

         Plaintiffs’ argument about the 30 to 35-year alternative misstates the record. In fact,

the Agencies did consider the alternative and, initially, characterized it as cost-effective

because it was anticipated that the deck repair could be less extensive this way, entailing a

shorter construction period handled with lane closures and detours, and because the


9
 The preferred alternative involves construction of a new bridge and a building process that can transpire,
for the most part, while the public continues to use the existing bridge.
                                                    22
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 23 of 40                PageID #: 437




alternative eliminated the need for future painting (assuming the bridge would be replaced

at that time). However, the Agencies revisited the underlying assumptions about the extent

and duration of needed deck work after an inspection (concluding that the necessary repairs

would be more extensive and that total bridge closure would be indicated) and took into

consideration the cost exported onto the community in the form of more lengthy detours

and delays. Based on these factors they reasoned that construction of a temporary bridge

reasonably would be indicated, and that it was not prudent to incur this cost or the cost of

a more extensive deck overhaul to kick the can down the road a mere 35 years. EA at 7,

#37051 n.5. In their words:

       Early in the investigation of alternatives at this site prior to the August 2016
       inspection, this alternative was examined as a 30 year rehabilitation and
       either maintaining one lane of traffic on the bridge or allowing a 5 to 7 month
       bridge closure. The initial estimate for this improvement was $8 million,
       which was less expensive than the least-cost replacement alternative and
       potentially a cost-effective improvement solution if its life-cycle cost was
       competitive. It was anticipated that a deck replacement with minor steel
       rehabilitation with a full painting now would yield a bridge that would not
       need significant capital improvements for 30 years. A complete replacement
       would then be needed. A replacement after 30 years would yield the lowest
       life cycle cost of any rehabilitation alternative because expensive capital
       improvements such as repainting and substructure repairs would be avoided.
       Also, 45 years of costly inspection and maintenance would be avoided.
       However, the August 2016 inspection recommended a complete floor system
       replacement with extensive repairs to the bottom chords of the truss.
       Maintaining one lane of traffic would not be possible. Given changes to the
       rehabilitation scope and the associated user costs for maintenance of traffic
       (see Maintenance of Traffic Section), the initial cost of this alternative now
       includes a temporary bridge and a full floor system replacement. The
       originally estimated construction cost of $8 million to rehabilitate the bridge
       now is $15 million after adding a full floor system replacement and an on-
       site temporary bridge detour.

DOT Preliminary Design Report (Aug. 2017) at 22, AR 980, # 24307.


                                             23
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 24 of 40                 PageID #: 438




       This is a well-reasoned application of administrative discretion. The reasoning is

also supported by substantial evidence in the form of the August 2016 Inspection Report,

which undermines the assumptions that went into the affordability of a 35-year delay in

decommissioning the Frank J. Wood Bridge. Inspection Report 8/1/16 – 8/2/16, AR 399

(Part B). Given the need for more elaborate repairs and bridge closure, a reasonable mind

could accept that the supposed 35-year alternative effectively becomes a 75-year

alternative. The balance of this discussion proceeds with that understanding.

              b.     Overestimating rehabilitation cost

                     i.     Temporary bridge

       Because rehabilitation plans require complete bridge closure for approximately 20

months, the Agencies concluded it would be appropriate to install a temporary bridge

estimated to cost $4 million. AR 1637, ##37068-69. According to Plaintiffs, traffic

management for the duration of the rehabilitation project should rely entirely on detours

rather than a temporary bridge. They describe a $4 million temporary bridge as an

irrational expenditure for what would otherwise be a mere three or four-minute detour.

They cite in support of their argument DOT’s “dire” funding situation. Plaintiffs’ Mem. at

18. They also argue that the public can be expected to shoulder whatever burden arises

from a detour because that burden is not likely to reach an “extraordinary magnitude.” Id.

at 19 (quoting 23 C.F.R. § 774.17(3) (2018)). Citing their own expert, they advocate

constructing a detour with a cost of $1 million instead of a temporary bridge with a cost of

$4 million. Id.; Apr. 5, 2018 Shulock PE Letter, AR 1238.



                                            24
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 25 of 40                             PageID #: 439




        Defendants see it otherwise. They think the Route 201 Corridor has sufficient traffic

(on average 19,000 daily vehicles) to warrant a temporary bridge given the length of the

detour (2.5 miles for through traffic or 3.7 miles end-to-end), the length of the rehabilitation

project (20 months), and the special burden a detour would place on area businesses and

locals. They also quantify the burden placed on the traveling public based on rates of

$12.89 per hour and $0.37 per mile, translatable to roughly $1.16 per vehicle per day, which

over the span of 20 months adds up to over $13,000,000. AR 980, # 24619; AR 1644,

##37918-19.

        Defendants approach to this piece of the puzzle is sustainable. A reasonable mind

could accept that bridge closure is prudent for the rehabilitation alternatives and that the

public cost associated with Plaintiffs’ proposed detour should be factored into the choice

between a detour or a temporary bridge. Defendants, instead of basing their decision on the

$13,000,000 in costs placed on the traveling public, identified a $4,000,000 work around. 10

Plaintiffs have not persuaded me that this is an irrational approach to the problem. Nor

have they persuaded me that Section 4(f) requires the local traveling public to foot the bill

to avoid use of historical properties so long as no member of the public suffers to an

extraordinary degree. Section 4(f) allows for the use of historical properties based on




10
   Based on the calculations, even if one assumes a lane of travel could be maintained on the Bridge during
a rehabilitation project, the cost imposed on the traveling public would still exceed the cost of a temporary
bridge. AR 980, #24619. Plaintiffs argue that Defendants never before considered that a complete closure
of the bridge would “result in unacceptable temporary traffic impacts.” Plaintiffs’ Mem. at 19. However,
the document they cite in support of this contention (AR 130) does not undermine the Agencies’ final
assessment on the issue.


                                                    25
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 26 of 40                           PageID #: 440




prudential considerations. Inclusion of a temporary bridge in the cost of the rehabilitation

alternatives is a prudent approach to the problem.

                        ii.     Contingency rate

        The next piece of the puzzle is Plaintiffs’ argument that the Agencies goosed the

cost of the rehabilitation alternatives unfairly by applying a 15% contingency rate not

applied to the new bridge alternatives. Plaintiffs’ Mem. at 22-24. They maintain that the

rationale for use of the 15% contingency on the rehabilitation alternatives (fluctuations in

the price of steel) should apply equally to the replacement alternatives. Id. 11

        Defendants state the contingency rates are based on past project histories for similar

types of bridge projects, that every alternative carries a 7% contingency cost, and that the

two rehabilitation alternatives also include a 15% rehabilitation contingency cost. This

15% contingency is based on DOT’s experience that it is difficult to know the precise

condition of bridge elements until work is underway and, as components of the bridge are

exposed, it is common to discover additional section loss and more deterioration than

anticipated. Defendants say rehabilitation projects nearly always discover issues not

previously found in inspections, leading to budget overruns. In the truss system alone, the

need to remove deterioration, rust, and old paint will often uncover additional steel areas

that need strengthening, repair, or replacement, such as deteriorated rivets and gusset

plates. AR 1637, ## 37074-75, 37138-39; AR 1644, # 37920.




11
  Plaintiffs also cite FHWA guidance that recommends a 5-15% contingency rate for construction overruns
on certain projects. Plaintiffs’ Motion at 23. However, the guidance applies to “major projects” costing at
least $500 million, which this project is not.
                                                    26
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 27 of 40                PageID #: 441




       While the justification for the 15% contingency on rehabilitation alternatives is, in

part, based on the price of steel, it is more specifically based on “recent low bids for steel

repairs on steel girder and steel arch style bridges [that] range from $11/lb. to $24.50/lb.,

making the 15% for rehabilitation contingencies a conservative estimate.” AR 1637, ##

37138-39. In other words, the logic is not equally applicable to new construction. The

increased contingency is otherwise based on administrative experience, which teaches that

“[r]ehabilitation projects nearly always discover issues not previously found in inspections,

causing budget overruns.” Id., # 37139. I do not see any illogic in this explanation or an

abuse of discretion in the application of expert administrative judgment.

                      iii.   Erecting steel

       The last piece of the rehabilitation cost puzzle is Plaintiffs’ challenge to the

Agencies’ significantly higher estimate of the cost to erect structural steel for purposes of

rehabilitation. According to the PDR, a new bridge would require the erection of 1,753,000

pounds of structural steel at a cost of $0.36 per pound, totaling $631,080. AR 980, #4652.

However, when it comes to rehabilitation, although the PDR says it would require only

444,000 pounds of steel, it states the cost as $1.80 per pound, totaling $799,200. Id. # 4657.

Plaintiffs say the record lacks an explanation for the significantly greater rate applied to

the rehabilitation alternatives.

       Defendants offer little in response. FHWA simply states that DOT “based its

estimates on bid history data” and “engineering judgment.” FHWA Mem. at 18, citing AR

182 # 10075 and AR 1637, ## 37074-75. But DOT recasts the issue as whether its

structural-steel-erection cost estimate was reasonable for the replacement bridge, without

                                              27
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 28 of 40                            PageID #: 442




ever addressing why the per pound rate for the rehabilitation estimates is so much higher.

DOT Mem. at 30. This one item alone (i.e., use of the same per pound rate of $0.36 for

rehabilitation) would decrease the estimated cost of rehabilitation by more than $600,000.

Given Defendants’ obtuse response to this concern, it appears there is a factual finding in

the administrative decision that lacks support in the existing record. However, whether this

flaw warrants a remand is less apparent. I consider that question further in my discussion

of the methodology the Agencies employed to project the service life costs of the

alternatives, which, after all, is the primary reason the Agencies supplied for selecting a

new bridge alternative.

                c.      Underestimating replacement cost

        Plaintiffs say the cost estimate for bridge replacement is too low and ignores

evidence in the record, citing the consultant report of On Point Construction Services.

Plaintiffs’ Mem. at 20 (citing AR 157, ## 8989-90). Specifically, Plaintiffs identify

discrepancies related to the cost of removing the existing bridge and a more sizeable

discrepancy related to the cost associated with installation and modification of a work

trestle needed to erect the new bridge and demolish the old. Id. at 20-21 & n.9.

Additionally, Plaintiffs observe that DOT’s budget for 2020-21 allocates an additional $4.8

million to the replacement project over and above the PDR estimate. Id. 12


12
  Plaintiffs also note that there are environmental mitigation requirements associated with the replacement
project that are not accounted for in the PDR. Plaintiffs’ Mem. at 24. Specifically, the placement of the
chosen replacement alternative raises a concern related to vibrations because the new bridge would be closer
to the Brookfield Dam fishway. EA at 16-17, AR 1637, ## 37060-61. Plaintiffs have not demonstrated that
this environmental consideration demands a different cost estimate for Alternative 2. The EA also reflects
that design components address and likely mitigate this impact. Id.


                                                    28
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 29 of 40                               PageID #: 443




                         i.       Removal of the FJW Bridge

        The PDR cost estimate for the chosen alternative states that removal of the existing

bridge will cost approximately $1 million. On Point Construction Services, a consultant

retained by Defendants to provide cost estimates, stated the cost of demolition would be

$1.39 million. AR157, #8990. T.Y. Lin, the engineering consulting firm that prepared the

PDR, considered On Point’s input, which was addressed to T.Y. Lin, but instead used an

estimate of $1 million. AR 182, #10054. Plaintiffs have not demonstrated that this choice

was arbitrary and given T.Y. Lin’s assessment there is substantial evidence to support the

administrative decision on this line item.

                         ii.      Structural steel erection

        Plaintiffs argue the PDR uses an unreasonable cost per pound figure for structural

steel erection for a new bridge, citing a higher rate suggested by On Point in its “rough”

estimate of $830,000. Plaintiffs’ Mem. at 20; AR 157, # 8989. However, in addition to its

“rough” nature, the On Point estimate is of limited probative value given that the Agencies

did not ask On Point to provide a cost estimate for structural steel erection. They instead

relied on a lower unit cost estimate based on “bid history data for recent similar bridge

projects in Maine.” DOT Mem. at 30; AR 182, #10075, line 504.71. Plaintiffs have not

demonstrated that this choice was arbitrary. 13




13
  In other words, I conclude the record is adequate to support a finding as to this line item of the new bridge
cost. What is missing from the record – at least Defendants have not identified it – is evidence explaining
why a much higher per pound rate was used for steel erection for rehabilitation, as I discussed in the
previous section. Conceivably this is a function of the trestle superstructure that would complicate
placement of steel members, but this is not stated.
                                                     29
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 30 of 40                 PageID #: 444




                      iii.   Work trestle

       The most noteworthy challenge concerns the likely cost of a work trestle, a

construction requirement for the replacement alternatives that is not needed for the

rehabilitation alternatives. The work trestle would be needed both to erect the new bridge

and to demolish the existing bridge. For this component of the chosen new bridge

alternative, On Point was asked to provide input concerning possible trestle layouts and

costs. On Point discussed three possible approaches to trestle design and estimated that the

cost would range between $1.825 and $6.5 million. AR 157, ## 8985-87. Both the DOT’s

inquiry and On Point’s report reflect that the construction site presents certain challenges

that will increase costs.

       The PDR folds the work trestle cost into a line item called “Miscellaneous,” but

allows only a $1 million “premium” for it. AR 1639, # 37516. Plaintiffs say the trestle is a

major cost item because it must carry a load greater than a temporary bridge and because

of challenging site conditions. Plaintiffs’ Mem. at 21. DOT says the trestle is something

the contractor will need to consider in its bid for the project and that a contractor will need

to construct a work trestle with materials in the contractor’s existing construction

inventory. DOT Mem. at 30-31; AR 1644, # 37920 (“Generally, the major bid items would

include the cost of work platforms and trestles. However, this site is considered more

difficult due to its topography so an additional $1 million was added to account for this.”).

DOT also observes that it would be unreasonable to price the trestle higher than a

temporary bridge, in any event, because a trestle does not need to be surfaced for the

traveling public. DOT Mem. at 31 n.18. From these points, DOT extrapolates the

                                              30
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 31 of 40                               PageID #: 445




conclusion that its $1 million premium “was not inconsistent with On Point’s stand-alone

estimate of $6.5 million.” Id. at 31. FHWA agrees with this assessment. FHWA Mem. at

17-18.

         As to the cost of a work trestle, Plaintiffs have for a second time flagged record

evidence that tends to demonstrate that the DOT’s structural cost estimates for a new bridge

are not conservative estimates, which in turn tends to invite some apprehension in a

reasonable mind. Although an agency’s application of its own expert judgment to technical

considerations within its purview is deserving of “great deference,” DiPerri v. Fed.

Aviation Admin., 671 F.2d 54, 58 (1st Cir. 1982), and although I am in agreement with the

Agencies that the record does not compel a finding that a $6.5 million work trestle is a hard

cost of the chosen alternative, 14 the impression remains that DOT was careful to discount

cost estimates when it comes to its preferred project alternative. However, as will be

discussed below, the critical issue the Agencies relied on to reject the rehabilitation

alternatives was the inordinate carrying cost of a rehabilitated bridge rather than the up-

front cost of rebuilding its structural components and deck. Thus, while I am apprehensive

that the gap between construction estimates for replacement Alternative 2 and

rehabilitation Alternative 3 would perhaps disappear upon critical examination by a neutral

expert, the Agencies Final Evaluation may still be sustainable if the long-term costs

associated with rehabilitation are extraordinary.


14
   On Point offered three approaches to the problem, the cheapest of which it estimated to cost $1.825
million. I also appreciate the Agencies’ point that a construction firm that bids on the project would evaluate
this item based on the firm’s inventory of trestle building materials and its construction capabilities and
experiences. In other words, there is no turn-key trestle costing $6.5 million that a construction firm would
have to purchase to complete the project.
                                                     31
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 32 of 40                                PageID #: 446




                         iv.      DOT budgeting

        Finally, on the issue of DOT budgeting for 2020-21, for reasons already noted there

is cause in the record to question whether the PDR’s $15,000,000 cost estimate for

construction of Alternative 2 reflects the same conservative approach to cost estimating

that was applied to reach the $17,500,00 cost estimate for rehabilitation Alternative 3. Still,

budgeting for 2020-21 at best reinforces this cautionary appraisal of the PDR’s comparison

of structural costs; it does not blow the comparison out of the water as utterly misguided

or prove that the choice between replacement and rehabilitation need not take into

consideration long term costs. In other words, although I am somewhat skeptical of DOT’s

PDR Structural Cost Estimate for Replacement Alternative 2, which I suspect is

understated (though not greatly understated), that is a far cry from finding the estimates

utterly implausible. Furthermore, even if one assumes that the costs are effectively the same

for Alternative 2 and Alternative 3 to be constructed, nevertheless the administrative

decision would readily survive judicial review if there is a marked difference in carrying

costs between the alternatives. I turn to that issue now. 15

        2.       Disputes about long-term carrying costs

        Plaintiffs argue the service life projections are unrealistic and “skewed” with a bias

for Alternative 2. Plaintiffs’ Mem. at 25. The areas of dispute involve painting, deck

replacement, inspection, and ongoing substructure rehabilitation. Id. at 25-30. Finally,



15
   Plaintiffs themselves state, not unfairly: “It is perhaps [because of the foregoing construction cost
considerations] that the Section 4(f) Evaluation refrained from concluding that the rehabilitation
alternatives could be rejected based on higher construction costs, and instead relied on the alleged ‘service
life’ costs of extraordinary magnitudes to justify the rejection of these alternatives.” Plaintiffs’ Mem. at 24.
                                                      32
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 33 of 40                PageID #: 447




Plaintiffs argue the service life cost methodology is unprecedented and unjustified from a

budgetary perspective. Id. at 30-34.

              a.     Recurring cost to paint the trestle

       The parties agree that a rehabilitated bridge should be painted every 20 years, or

three times during its 75-year service life. The Agencies estimate based on bid histories

that each painting will cost $4 million in today’s dollars due to the more elaborate

configuration of the trusses and significant corrosion. Plaintiffs argue the estimate is

excessive because DOT in 2016 accepted a $2.7 million low bid for a similar bridge project,

because T.Y. Lin estimated $3.26 million for the work early in the project review process,

and because, in Plaintiffs’ view, the first preparation for painting will significantly reduce

the impact of ongoing corrosion 20, 40, and 60 years down the road. Plaintiffs’ Mem. at

25-27; Plaintiffs’ Opposition Mem. at 6-8 (ECF No. 41).

       The PDR states that a replacement bridge would need to be painted at year 35 and

year 70, and that each paint-project would cost $1.75 million. In comparison, the PDR

states that the Frank J. Wood Bridge would need to be painted at years 20, 40 and 60 and

that each paint-project would cost $4 million. Although Plaintiffs attempt to act like this is

inexplicable, the obvious answer to Plaintiffs’ challenge is the truss. The truss not only

presents a more elaborate surface to paint, but also a surface presently covered with

corrosion and, therefore, prone to further ongoing and accelerating corrosion. Defendants

readily deflect this argument for the reasons set forth in their memoranda (e.g., historical

bids for a similar paint project and the fact that a new bridge would be constructed with



                                             33
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 34 of 40                         PageID #: 448




corrosion-resistant, metallized steel 16) and the portions of the record cited therein. DOT

Mem. at 35-37. Significantly, this cost item alone puts a $8.5 million delta between

replacement and rehabilitation.

               b.      Deck replacement and substructure rehabilitation

        The PDR states that the replacement bridge will not require deck replacement over

its 100-year service life. On the other hand, if rehabilitated, the Frank J. Wood Bridge

would require one more deck overhaul around year 40 of its 75-year service life, at a price

of $1 million. The PDR also estimates $1 million each for further substructure

rehabilitation at years 20 and 50, without anticipating any need for substructure

rehabilitation over the service life of a replacement bridge.

       Although the rehabilitation alternatives entail a new deck, the concrete deck system

for a rehabilitation is not the same as what would be installed in a new bridge. Moreover,

a rehabilitated deck would ride on a substructure that is already 90 years old and was not

constructed to modern standards with modern materials. Given these distinctions, I fail to

see a basis in the record for me to reject the DOT’s expert prediction that the rehabilitation

alternatives include very significant ongoing rehabilitation efforts, to include another deck,

rather than a fix-it-and-done project free of major recurring costs.




16
  The FJW Bridge’s total tonnage of steel also significantly exceeds that of a replacement bridge due to
the truss superstructure.


                                                  34
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 35 of 40                  PageID #: 449




                  c.      Inspections

          Finally, in terms of costs, Plaintiffs assert that the annual inspection and routine

maintenance costs are overstated for the rehabilitation alternatives and understated for a

new bridge. Plaintiffs’ Mem. at 29-30. Although the PDR makes these items appear

relatively insubstantial, they represent a sizeable cost difference of around $5 million when

multiplied out over the life of the respective alternatives. 17

          It strikes me as reasonable to expect that a rehabilitated bridge would present a host

of concerns and worries that would not exist for a new bridge. Furthermore, I see no reason

to reject the Agencies’ statement that inspections of a new bridge are one-day or two-day

affairs, whereas inspections of a fracture critical truss bridge can take up to two weeks,

involve lane closures, and involve more elaborate reporting requirements. Perhaps the net

impact of this line item is overstated at $5 million, perhaps not, but it is not so implausible

to think that a reasoned application of agency expertise would assign a sizeable delta.

                  d.      Alternative long-term cost methodology

          In addition to challenging the long-term cost inputs, Plaintiffs contend the Agencies

went off the deep end methodologically by using a “new and unproven” service life cost

estimate rather than the tried-and-true life cycle cost analysis (“LCCA”). Plaintiffs’ Mem.

at 36. Defendants argue that LCCA is a useful tool but not the only tool that should be

employed to measure the long term financial and administrative burdens of project

alternatives. DOT Mem. at 45-46; FHWA Mem. at 21-23.



17
     PDR Appendix H neglects to subtotal these line items.
                                                     35
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 36 of 40                        PageID #: 450




       In fact, FHWA promotes LCCA as a valuable tool for comparing the cost of project

alternatives. Materials maintained on its website, including an article entitled Applying

LCCA to Bridges, reflect the importance of using methodologies for studying life-cycle

costs, but do not emphasize reliance on discount rates to push more expensive

alternatives. 18 To the contrary:

       In the face of increasing public scrutiny, transportation agency officials are
       under great obligation to demonstrate their stewardship of taxpayer
       investments in transportation infrastructure. Many transportation agencies
       are investigating economic tools that will help them choose the most cost-
       effective project alternatives and communicate the value of those choices to
       the public. The Federal Highway Administration (FHWA) believes that life-
       cycle cost analysis (LCCA) can help transportation agencies with this
       process.

       …. LCCA helps transportation agencies answer questions like these:

       Which design alternative results in the lowest total cost to the agency over
       the life of the project?

       To what level of detail have the alternatives been investigated?

       What are the user-cost impacts of alternative preservation strategies?

Improving Transportation Investment Decisions Through Life-Cycle Cost Analysis,

available at https://www.fhwa.dot.gov/infrastructure/asstmgmt/lccafact.cfm. (U.S. Dep’t

of Transp., Federal Highway Admin.).

       As the guidance indicates, LCCA is not designed to be a tool to advocate on behalf

of more costly projects, but rather to encourage stewardship over state and federal dollars




18
 Life-Cycle Cost Analysis, available at https://www.fhwa.dot.gov/infrastructure/asstmgmt/lcca.cfm (U.S.
Dep’t of Transp., Federal Highway Admin.).


                                                  36
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 37 of 40                           PageID #: 451




and to educate the public about the real cost of project alternatives. Thus, although it is true

that a complete LCCA will include a statement of present dollar values to allow for a more

“direct” comparison, id., the important thing to keep in mind is that for projects designed

to last as long as 100 years even relatively small deltas in the discounted present value

represent substantial deltas in future spending. 19

        Based on my reading of the administrative decision, the Agencies wanted to drive

this point home by focusing on “service life costs” without discounting to present value.

They did this because they appreciate that available funding is not adequate for the

considerable demands for highway spending statewide, all of which should be considered

alongside Plaintiffs’ demand for inordinate spending on a dilapidated bridge that has

already enjoyed a full life. AR 1637, ##37071-74 & 37134-38. They also characterized it

in this fashion because, by regulatory definition, an “[avoidance] alternative is not prudent

if it results in additional construction, maintenance, or operational costs of an extraordinary

magnitude.” 23 C.F.R. § 774.17(3)(iv). The extraordinary nature of excessive spending is,

no question, brought into stark relief when one takes a moment to meditate on life-cycle

costs before applying a discount rate with a 75 or 100-year term.

        The Agencies’ decision to compare service life costs rather than just the LCCA

discounted costs was reasonable and practical. The Final Evaluation is also supported in

this regard by outsized and imprudent costs for a 75-year rehabilitation project designed

around an already 90-year-old bridge, even though my review, aided by Plaintiffs’ vigorous


19
  Here, based on the Agencies’ calculations, even the discounted deltas are significant, with Alternative 3
($21 million) being 53% greater than Alternative 2 ($13.7 million). AR 1638, #37155.
                                                   37
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 38 of 40                    PageID #: 452




advocacy, has highlighted a few cost items a reasonable mind might well view with

skepticism. As to these areas, however, they simply do not demonstrate that the Agencies’

arrival at a $17.9 million delta in service life costs is wildly irregular or arbitrary, or that a

reasonable person would fail to appreciate a very sizeable service-life delta of $10 million

or more, an ample foundation for the Agencies’ assessment that Plaintiffs’ demand for

rehabilitation comes with an extraordinary price tag that, for good and prudential reasons,

should not be built into transportation planning given the long list of current and future

projects that also demand public funding.

       3.      Summary of APA review of Section 4(f) extraordinary cost finding

       When judicial review of a Section 4(f) determination raises concern about the

reliability of individual cost components factored into a multi-component finding of

extraordinary net cost, it is not a foregone conclusion that remand for further administrative

proceedings is warranted. The question is whether there exists “substantial doubt,” Kurzon

v. U.S. Postal Serv., 539 F.2d 788, 796 (1st Cir. 1976), that the agency, on remand, would

ascribe to the cost concerns flagged by the court such weight that it would reach a different

result. See, e.g., Nat’l Parks & Conservation Ass’n v. F.A.A., 998 F.2d 1523, 1533 (10th

Cir. 1993); Salt River Project Agr. Imp. & Power Dist. v. United States, 762 F.2d 1053,

1060 (D.C. Cir. 1985); Prairie Band Pottawatomie Nation v. Fed. Highway Admin., 751

F. Supp. 2d 1174, 1211 (D. Kan. 2010), aff’d, 684 F.3d 1002 (10th Cir. 2012). Whether to

remand for another go “rests in the sound discretion of the reviewing court,” which

discretion should be guided by such criteria as “the severity of the errors, the likelihood

that they can be mended without altering the order, and on the balance of equities and

                                               38
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 39 of 40                PageID #: 453




public interest considerations.” Cent. Maine Power Co. v. F.E.R.C., 252 F.3d 34, 48 (1st

Cir. 2001).

       Here, when I “evaluat[e] the agency’s contemporaneous explanation in light of the

existing administrative record,” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573

(2019), I see cause to opine that certain cost differences were amplified to a degree, but not

to such a degree that the Section 4(f) Final Evaluation loses persuasive force or is deprived

of substantial supporting evidence. In particular, my impression is that there is some

exaggeration in a couple of PDR cost estimates, most notably in relation to the work trestle

and the cost of long-term inspection of a rehabilitated bridge. However, the skepticism I

have identified is, importantly, only that; I do not find the cost estimates clearly erroneous

or so implausible that they cannot be deemed to reflect administrative expertise about the

actual costs associated with work trestle deployment or the long-term upkeep of aged truss

bridges. In other words, even if I were to characterize the exaggeration as “erroneous”

findings, I would by no means accept, for example, Plaintiffs’ assertion that the record

demonstrates anything on the order of a cost-swing large enough to deprive of substantial

evidentiary support and reasoned application of agency expertise the Agencies’ finding of

an extraordinary cost delta between the chosen alternative and Plaintiffs’ preferred

alternative. The Record still demonstrates a substantial service life cost delta and a

substantial difference between the service lives themselves (100 years versus 75 years).

Consequently, I am not persuaded that remand for supplemental decision making is

appropriate. In short, there is nothing at all irrational about the Agencies’ decision to look

at the Frank J. Wood Bridge Project the way they did, let alone anything on the order of

                                             39
Case 2:19-cv-00408-LEW Document 44 Filed 02/03/21 Page 40 of 40           PageID #: 454




caprice that would warrant my rejection of the Agencies’ refusal to commit to inordinate

future spending necessary to keep the Frank J. Wood Bridge in service.

                                   CONCLUSION

      For the reasons stated herein, Plaintiffs’ Motion for Summary Judgment (ECF No.

35) is DENIED; Defendant Commissioner Van Note’s Motion for Summary Judgment

(ECF No. 39) is GRANTED; and the Federal Defendants’ Motion for Summary Judgment

(ECF No. 40) is GRANTED.

      SO ORDERED.

      Dated this 3rd day of February, 2021.

                                         /s/ Lance E. Walker
                                        UNITED STATES DISTRICT JUDGE




                                          40
